                                                                       Page 1 of 2

                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

LESLIE KNIGHTEN and
MARILYN SUE KNIGHTEN’S
ESTATE,

      Plaintiffs,

v.                                                Case No. 3:18cv2043-RV-CJK

STATE OF FLORIDA, et al.,

     Defendants.
___________________________/

                                    ORDER

      This cause comes on for consideration upon the magistrate judge’s Report and

Recommendation dated September 7, 2018 (doc. 4). Plaintiffs have been furnished

a copy of the Report and Recommendation and afforded an opportunity to file

objections pursuant to Title 28, United States Code, Section 636(b)(1). Having

considered the Report and Recommendation, and the objections thereto timely filed

(doc. 11), I have determined the Report and Recommendation should be adopted.
                                                                  Page 2 of 2

      Accordingly, it is now ORDERED as follows:

      1.     The magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this order.

      2.     Plaintiffs’ complaint (doc. 1) is DISMISSED WITH PREJUDICE for

failure to state a claim upon which relief may be granted.

      3.     The clerk shall close the file.

      DONE AND ORDERED this 23rd day of October, 2018.



                                 /s/ Roger Vinson
                                 ROGER VINSON
                                 SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:18cv2043-RV-CJK
